DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13, 2022 has been entered.
Request for Information Under 37 CFR §1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the amino acid sequence(s) of the peptide named KGYY6 disclosed in the grant application entitled “Developing a small peptide to control autoimmune inflammation in type 1 diabetes” by PI: David H, Wagner and received on September 2, 2016 and publicly available on January 5, 2018. See pages 36, 40 and 41 in the grant application and Figure 3. The requirement is requested to determine whether the peptides KGYY6 disclose in the grant application has the same amino acid sequences as set forth in SEQ ID NOs: 45 and 46 disclosed in the instant application.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Response to Amendment
The declaration under 37 CFR 1.130 (a) filed on October 13, 2022 declares Gisela M. Vaitaitis did not contribute to conception of any of the inventions claimed. The declaration under 37 CFR 1.130 (a) filed on October 13, 2022 is sufficient to overcome the rejection of claims 1, 2, 4, 6, 11, 49, 50, 51 and 54 based on Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 11, 15, 21, 23, 30, 32, 34, 36-38, 49-51, 54, 55, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-29 and 49-54 of copending Application No. 17/810,513 (reference application). 
Regarding claim 1, copending Application No. 17/810,513 claims a bioactive peptide from SEQ ID NOs: 45 and 46. See claims 26- 28 and 49-52. SEQ ID NOs: 45 and 46 share the same amino acid sequence as claimed SEQ ID NOs: 45 and 46 and are 6 amino acid in length. 
Regarding claim 2, the peptides are formulated for IM, IV, SC, oral, gavage, and emollient/skin delivery and transdermal patch. See claim 28.
Regarding claim 4, copending Application No. 17/810,513 claims a bioactive peptide from SEQ ID NOs: 45 and 46. See claims 26-28 and 49-52. SEQ ID NOs: 45 and 46 share the same amino acid sequence as claimed SEQ ID NOs: 45 and 46 and are 6 amino acid in length. The limitation “wherein the peptide is produced synthetically” is a product by process claim limitation and the patentability is based on the product itself. See MPEP §2113 (I).
Regarding claims 6 and 49, copending Application No. 17/810,513 claims a pharmaceutical composition comprising a bioactive peptide, a sterile solubilizing agent (carrier) and a buffering agent. The bioactive peptide is SEQ ID NOs: 45 and 46. See claims 49-52. SEQ ID NOs: 45 and 46 share the same amino acid sequence as claimed SEQ ID NOs: 45 and 46 and are 6 amino acid in length. 
Regarding claims 11 and 54, the peptide of SEQ ID Nos: 45 and 46 as disclosed in the sequence listing to be glycated, alkylated, acetylated or acylated at the N-terminus in copending Application No. 17/810,513.
Regarding claims 15, 21, 23, 30, 32, 34, 36-38, 55 and 56, copending Application No. 17/810,513 claims a method reducing diabetes mellitus in a subject comprising administering a peptide. Application No. 17/810,513 claims the peptide is SEQ ID NO: 45 and 46. SEQ ID NOs: 45 and 46 share the same amino acid sequence as claimed SEQ ID NOs: 45 and 46 and are 6 amino acid in length. See claims 27-29. With respect to the limitation recited in claims 21, 23, 30, 32, 34, 36-38, 55 and 56, the peptides of SEQ ID Nos: 45 and 46 administered in claims 27-29 of copending Application No. 17/810,513 are the same length and sequence as claimed. Because the sequences and length of the peptides are the same the properties claimed, e.g., the peptide altering the cytokine expression profile of a cell population treating with said peptide, must be the same. “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP §2112.01 (II). 
Regarding claim 50, copending Application 17/810,513 claims the pharmaceutical composition further comprises sugar. See claim 50.
Regarding claim 51, copending Application 17/810, 513 claims the solubilizing agent is water. See claim 51.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-29 of copending Application No. 17/810, 513 in view of Nelson et al. (“Classification and etiology of diabetes in dogs and cats”, Thematic Review, T1-T9, 2014).
Copending Application No. 17/810,513 claims a method reducing diabetes mellitus in a subject comprising administering a peptide. Application No. 17/810,513 claims the peptide is SEQ ID NO: 45 and 46. SEQ ID NOs: 45 and 46 share the same amino acid sequence as claimed SEQ ID NOs: 45 and 46 and are 6 amino acid in length. See claims 27-29. Copending Application No. 17/810,513 does not teach the subject is a dog, cat or horse.
Nelson et al. teach diabetes mellitus is a common disease in dogs and cats. See the abstract. 
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to reduce diabetes in a subject that is a dog or cat with diabetes because diabetes mellitus is a common disease in dogs and cats.
This is a provisional nonstatutory double patenting rejection.
Summary
A request for information under 37 CFR §1.105 has been made. The claims are not rejected under prior art. Claims 1, 2, 4, 6, 11, 15, 16, 21, 23, 30, 32, 34, 36-38, 49-51, 54, 55, and 56 are provisionally rejected on the ground of nonstatutory.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658